DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 11, 2020, March 11, 2021 and March 1, 2022 were filed on and after the mailing date of the Application on June 11, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 11, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breen et al. (U.S. Patent Application Publication 2017 /0090015A1) hereinafter Breen.
Regarding claim 11, Breen teaches a method for monitoring an FMCW radar sensor including multiple local oscillators (Breen paragraph [0019]: “Frequency Modulated Continuous Wave (FMCW) radar system 100 configured to measure phase response between radar transceiver ICs during operation of the radar system 100”; paragraph [0020]: “radar system 100 includes a master radar transceiver IC 102, two slave radar transceiver ICs 104, 105, a processing unit 106, and a network interface 108. The master radar IC 102 and the slave radar ICs 104, 105 each have the architecture of the example FMCW radar transceiver IC”; paragraph [0031]: “The radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232. In some embodiments, the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)”), the method comprising the following steps: 
mixing, in a mixer, a first local oscillator signal of a first local oscillator of the local oscillators with a second local oscillator signal of a second local oscillator of the local oscillators to form a baseband signal (Paragraph [0016]: “A test signal generated in a transmit channel  and provided to the receive channels via the internal loopback path is used to determine phase response of each transmit channel (Each transmit channel comprises separate LO (as shown above referring to [0031], in this the supplying signal of the channel to a mixer constitutes supplying corresponding LO signal- Examiner’s note). A BIST phase detector may be, for example, a linear mixer that multiplies the output of one transmit channel (signal from the first LO- Examiner’s note) with the output of another transmit channel (signal from the second LO- Examiner’s note)”; paragraph [0026]: “A transmit channel includes a suitable transmitter and antenna. A receive channel includes a suitable receiver and antenna. Further, each of the receive channels 202 are identical and include a mixer 210, 212 to mix the transmitted signal with the received signal to generate a beat signal (in test mode beat signal constitutes baseband signal - Examiner’s note), i.e., an intermediate frequency (IF) signal, a baseband bandpass filter 214, 216 for filtering the beat signal, a variable gain amplifier (VGA) 215, 217 for amplifying the filtered beat signal, and an analog-to-digital converter (ADC) 218, 220 for converting the analog beat signal to a digital beat signal. The bandpass filter, VGA, and ADC of a receive channel may be collectively referred to as a baseband chain or baseband filter chain”; paragraph [0035]: “The loopback path 308 may be used when the radar transceiver ICs 102, 104, 105 are operated in test mode to provide a test signal generated on the master radar transceiver IC 102 to the coupled receive channels of the slave radar transceiver ICS 104, 105 via the coupled transmit channel”); 
evaluating the baseband signal (paragraph [0018]: “embodiments are configured with external loopback paths between radar transceiver ICs such that the phase response between pairs of radar transceiver ICs can be measured when the radar system is operated in a test mode”); and 
detecting a fault based on a result of the evaluation (paragraph [0018]: “The measured phase responses may be used to detect phase mismatches between radar transceiver ICs and take corrective action”).

Regarding claim 12, Breen teaches claimed invention as shown above for the claim 11, Breen further teaches the FMCW radar sensor includes multiple high frequency components which each include a transceiver part configured to output a transmit signal to at least one antenna assigned to the high frequency component, and configured to receive a receive signal from at least one antenna assigned to the high frequency component (Breen paragraph [0020]: “the example radar system 100 includes a master radar transceiver IC 102, two slave radar transceiver ICs 104, 105, a processing unit 106, and a network interface 108. The master radar IC 102 and the slave radar ICs 104, 105 each have the architecture of the example FMCW radar transceiver IC of FIG. 2. Further, the master radar transceiver IC 102 is coupled to the slave radar ICs 104, 105 to synchronize the operation of the slave radar transceiver ICs 104, 105 with that of the master radar transceiver IC 102. The master radar IC 102 and the slave radar ICs 104, 105 are referred to collectively herein as the radar system frontend or the frontend”; paragraph [0025]: “The radar transceiver IC may include multiple transmit channels 204 for transmitting FMCW signals and multiple receive channels 202 for receiving the reflected transmitted signals. Further, the number of receive channels may be larger than the number of transmit channels. For example, an embodiment of the radar transceiver IC may have three transmit channels and four receive channels”), a first high frequency component of the FMCW radar sensor including the first local oscillator (Paragraph [0026]: “A transmit channel includes a suitable transmitter and antenna”; paragraph [0031]: “The radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232. In some embodiments, the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)”), and a second high frequency component of the FMCW radar sensor including the second local oscillator, and wherein the first local oscillator signal of the first local oscillator of the first high frequency component is transmitted to the second high frequency component (paragraph [0031] “If the radar transceiver IC is used as a slave radar transceiver IC 104, 105 (Each IC comprises LO. In the test mode the Slave IC’s (104 or 105) LO is understood as the second LO or a third LO respectively- Examiner’s Note), the SYNTH 230 is not active when the radar system frontend is operating in normal mode. Instead, the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver I Cs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105”) and being mixed, in the mixer, with the second local oscillator signal of the second local oscillator of the second high frequency component to form the baseband signal (Paragraph [0034]: “The transmission generation circuitry generates a radio frequency (RF) signal as input to the transmit channels and as input to the mixers in the receive channels via the clock multiplier”), the mixer being a mixer of the second high frequency component (paragraph [0035]: “The loopback path 308 may be used when the radar transceiver ICs 102, 104, 105 are operated in test mode to provide a test signal generated on the master radar transceiver IC 102 to the coupled receive channels of the slave radar transceiver ICS 104, 105 via the coupled transmit channel”).

Regarding claim 13, Breen teaches claimed invention as shown above for the claim 11, Breen further teaches the first local oscillator signal is supplied to the mixer via a transmission path having a known signal propagation time, the baseband signal being evaluated taking the signal propagation time of the transmission path into consideration (Breen paragraph [0035]: “The loopback path 308 may be used when the radar transceiver ICs 102, 104, 105 are operated in test mode to provide a test signal generated on the master radar transceiver IC 102 to the coupled receive channels of the slave radar transceiver ICS 104, 105 via the coupled transmit channel”; paragraph [0042]: “The internal phase response of a slave transmit channel may be measured using, e.g., a BIST phase detector or an internal loopback process”; paragraph [0043]: “The phase mismatches of the other transmit channels on a slave radar transceiver IC and the transmit channel on the master transceiver IC may then be determined relative to the internal phase mismatches between the slave transmit channels”).

Regarding claim 20, Breen teaches an FMCW radar sensor, comprising: 
multiple local oscillators (Breen paragraph [0019]: “Frequency Modulated Continuous Wave (FMCW) radar system 100 configured to measure phase response between radar transceiver ICs during operation of the radar system 100”; paragraph [0020]: “radar system 100 includes a master radar transceiver IC 102, two slave radar transceiver ICs 104, 105, a processing unit 106, and a network interface 108. The master radar IC 102 and the slave radar ICs 104, 105 each have the architecture of the example FMCW radar transceiver IC”; paragraph [0031]: “The radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232. In some embodiments, the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)”); 
wherein the FMCW radar sensor is configured to: 
mix, in a mixer, a first local oscillator signal of a first local oscillator of the local oscillators with a second local oscillator signal of a second local oscillator of the local oscillators to form a baseband signal (Paragraph [0016]: “A test signal generated in a transmit channel and provided to the receive channels via the internal loopback path is used to determine phase response of each transmit channel (Each transmit channel comprises separate LO, in this the supplying signal of the channel a mixer constitutes supplying corresponding LO signal- Examiner’s note). A BIST phase detector may be, for example, a linear mixer that multiplies the output of one transmit channel (signal from the first LO- Examiner’s note) with the output of another transmit channel (signal from the second LO- Examiner’s note)”; paragraph [0026]: “A transmit channel includes a suitable transmitter and antenna. A receive channel includes a suitable receiver and antenna. Further, each of the receive channels 202 are identical and include a mixer 210, 212 to mix the transmitted signal with the received signal to generate a beat signal, i.e., an intermediate frequency (IF) signal, a baseband bandpass filter 214, 216 for filtering the beat signal, a variable gain amplifier (VGA) 215, 217 for amplifying the filtered beat signal, and an analog-to-digital converter (ADC) 218, 220 for converting the analog beat signal to a digital beat signal. The bandpass filter, VGA, and ADC of a receive channel may be collectively referred to as a baseband chain or baseband filter chain”; paragraph [0035]: “The loopback path 308 may be used when the radar transceiver ICs 102, 104, 105 are operated in test mode to provide a test signal generated on the master radar transceiver IC 102 to the coupled receive channels of the slave radar transceiver ICS 104, 105 via the coupled transmit channel”); 
evaluate the baseband signal (paragraph [0018]: “embodiments are configured with external loopback paths between radar transceiver ICs such that the phase response between pairs of radar transceiver ICs can be measured when the radar system is operated in a test mode”); and 
detect a fault based on a result of the evaluation (paragraph [0018]: “The measured phase responses may be used to detect phase mismatches between radar transceiver ICs and take corrective action”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of Jenkins et al. (European Patent Document EP-2755044-A1) hereinafter “Jenkins”.
Regarding claim 14, Breen teaches claimed invention as shown above for the claim 11, Breen further teaches each of the first local oscillator signal and the second local oscillator signal is a local oscillator signal in the form of an FMCW frequency ramp, the FMCW frequency ramps having an identical setpoint value in their slope (paragraph [0030]: “programmable timing engine 232 includes functionality to receive chirp parameter values for a sequence of chirps in a radar frame from the control module 228 and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values. The chirp parameters are defined by the radar system architecture and may include, for example, a transmitter enable parameter for indicating which transmitters to enable, a chirp frequency start value, a chirp frequency slope, an analog-to-digital (ADC) sampling time, a ramp end time, a transmitter start time, etc.” Each transmission channel LO is understood as corresponding 1st, 2nd and 3rd LO- Examiner’s note; paragraph [0031]: “The radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232. In some embodiments, the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)”), and the evaluation of the baseband signal including: 
comparing a frequency position of the baseband signal to an expected frequency position (paragraph [0029]: “For example, the processing unit 106 may use the SPI 226 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions such as phase noise monitoring, etc., to the radar SOC 200”; paragraph [0041]: “For example, in some embodiments, the control module 228 performs a Fast Fourier Transform (FFT) on the digital test data signal and determines the phase”; paragraph [0043]: “The phase mismatches of the other transmit channels on a slave radar transceiver IC and the transmit channel on the master transceiver IC may then be determined relative to the internal phase mismatches between the slave transmit channels”), the expected frequency position corresponding to a combination of a setpoint value of a frequency offset between the first local oscillator signal and second local oscillator signal and an expected frequency shift due to the signal propagation time of the transmission path (paragraph [0016]: “an internal loopback path couples transmit channels of a radar transceiver IC to receive channels of the radar transceiver IC. A test signal generated in a transmit channel and provided to the receive channels via the internal loopback path is used to determine phase response of each transmit channel. A BIST phase detector may be, for example, a linear mixer that multiplies the output of one transmit channel with the output of another transmit channel. After low pass filtering, the DC output will be related to the phase difference between the channels”; paragraph [0017]: “However, intra-IC phase measurement techniques such as internal loopbacks do not detect unexpected phase shifts introduced by the circuitry/interconnects between the master clock signal injection point and the split point between the transmit and receive channels. Such phase shifts are common to both receive and transmit paths and are thus cancelled by the receive channel down conversion operation or a BIST phase detector across transmit channels. The ability to detect these potential phase shifts allows for a more complete safety monitoring process than that achievable using only an internal loopback scheme or a BIST phase detector”. Since the frequency is the derivative of the phase with respect to time, one skilled in the art would appreciate that to either compare the phase position or the frequency position is obvious for the FMCW signal evaluation- Examiner’s note) 
Breen does not teach an absolute value of the expected frequency shift corresponding to a product from the setpoint value of the ramp slope and the signal propagation time of the transmission path.
Jenkins teaches an absolute value of the expected frequency shift corresponding to a product from the setpoint value of the ramp slope and the signal propagation time of the transmission path (Jenkins paragraph [0007]: “An object of embodiments herein is to provide improved self-test of a radar According to a first aspect there is presented a method for self-test of a frequency modulated continuous-wave, FMCW, radar device. The method comprises transmitting a transmission signal comprising an object detection signal and a self-test signal superimposed on the object detection signal. The self-test signal represents at least one virtual target. The method comprises receiving a reception signal. The reception signal is a received version of the transmission signal. The method comprises determining presence of the at least one virtual target in the reception signal, wherein a lack of presence of said virtual target in the reception signal provides an indication of hardware failure of the FMCW radar device”; paragraph [0010]: “It may thereby be possible to insert a test signal from the signal generation part of the system that modulates an FMCW ramp to generate offset sideband frequencies. These can propagate through the transmitter chain, between the transmitter and the receiver, through the receiver chain, into the controller and be processed by part or all of the existing signal processing paths. The self-test signal results in a known pattern generation of artificial virtual targets, the parameters of which are known and can be checked for correct and complete sensor hardware integrity (including hardware induced software errors)”; Paragraph [0032]: “the frequency offset and phase relation of the modulating reference signal shows up as a deterministic pattern of virtual targets in the range-Doppler space. This is also true after beam forming. Thus, each one of the at least one location in frequency corresponds to a range bin and/or a Doppler bin” in this the "expected frequency shift" in the case of the FMCW radar, implicitly corresponds to the product of the target value of the ramp slope and the signal propagation time of the transmission path- Examiner’s note).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for monitoring an FMCW radar sensor of Breen the absolute value of the expected frequency shift corresponding to a product from the setpoint value of the ramp slope and the signal propagation time of the transmission path as taught by Jenkins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for monitoring an FMCW radar sensor of Breen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the absolute value of the expected frequency shift corresponding to a product from the setpoint value of the ramp slope and the signal propagation time of the transmission path as taught by Jenkins with the predictable result of “inter-IC phase response measurement” as needed in Breen (paragraph [0049]).

Regarding claim 15, Breen teaches claimed invention as shown above for the claim 11, Breen further teaches each of the first local oscillator signal and the second local oscillator signal is a local oscillator signal in the form of an FMCW frequency ramp, the FMCW frequency ramps having an identical setpoint value in their slope, and the evaluation of the baseband signal (Breen paragraph [0030]: “The chirp parameters are defined by the radar system architecture and may include, for example, a transmitter enable parameter for indicating which transmitters to enable, a chirp frequency start value, a chirp frequency slope, an analog-to-digital (ADC) sampling time, a ramp end time, a transmitter start time, etc.”; paragraph [0031]: “the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver I Cs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105”; one of ordinary skills would appreciate that in this case the slope of the FMCW signals of master and slave ICs are the same- Examiner’s note) including: detecting a shift (paragraph [0018]: “embodiments are configured with external loopback paths between radar transceiver ICs such that the phase response between pairs of radar transceiver ICs can be measured when the radar system is operated in a test mode”). 
Breen does not teach a shift of a frequency position of the baseband signal in a time curve of the local oscillator signals.
Jenkins teaches a shift of a frequency position of the baseband signal in a time curve of the local oscillator signals (Jenkins paragraph [0032]: “the frequency offset and phase relation of the modulating reference signal shows up as a deterministic pattern of virtual targets in the range-Doppler space. This is also true after beam forming. Thus, each one of the at least one location in frequency corresponds to a range bin and/or a Doppler bin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for monitoring an FMCW radar sensor of Breen the shift of a frequency position of the baseband signal in a time curve of the local oscillator signals as taught by Jenkins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for monitoring an FMCW radar sensor of Breen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include shift of a frequency position of the baseband signal in a time curve of the local oscillator signals as taught by Jenkins with the predictable result of “inter-IC phase response measurement” as needed in Breen (paragraph [0049]).

Regarding claim 19, Breen teaches claimed invention as shown above for the claim 11, Breen further teaches the first local oscillator signal of the first local oscillator of the FMCW radar sensor and a third local oscillator signal of a third local oscillator of the FMCW radar sensor are mixed in the mixer with the second local oscillator signal of the second local oscillator to form the baseband signal (Breen paragraph [0043]: “The phase mismatches of the other transmit channels on a slave radar transceiver IC and the transmit channel on the master transceiver IC may then be determined relative to the internal phase mismatches between the slave transmit channels. More specifically, the phase mismatch between the master transmit channel and another slave transmit channel is the sum of the above computed phase mismatch and the internal phase mismatch between the phase of the slave transmit channel used to compute the above phase mismatch and the phase of the other slave transmit channel”; paragraph [0049]: “the transmit channel used for the inter-IC phase response measurement is on the master radar transceiver IC. One of ordinary skill in the art will understand embodiments in which a transmit channel on another IC in the radar system is used instead”). 
Breen does not teach a frequency offset between the third local oscillator signal and the second local oscillator signal differing from a frequency offset between the first local oscillator signal and the second local oscillator signal.
Jenkins teach a frequency offset between the third local oscillator signal and the second local oscillator signal differing from a frequency offset between the first local oscillator signal and the second local oscillator signal (Jenkins paragraph [0032]: “the frequency offset and phase relation of the modulating reference signal shows up as a deterministic pattern of virtual targets in the range-Doppler space. This is also true after beam forming. Thus, each one of the at least one location in frequency corresponds to a range bin and/or a Doppler bin” One skilled in the art would appreciate that phase differences of FMCW signals of corresponding LOs will produce the frequency offsets of these LOs- Examiner’s note).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for monitoring an FMCW radar sensor of Breen the frequency offset between the third local oscillator signal and the second local oscillator signal differing from a frequency offset between the first local oscillator signal and the second local oscillator signal as taught by Jenkins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for monitoring an FMCW radar sensor of Breen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the frequency offset between the third local oscillator signal and the second local oscillator signal differing from a frequency offset between the first local oscillator signal and the second local oscillator signal as taught by Jenkins with the predictable result of “inter-IC phase response measurement” as needed in Breen (paragraph [0049]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of Riffiod et al (U.K. Patent Application Publication GB2163920A) hereinafter “Riffiod”.
Regarding claim 16, Breen teaches claimed invention as shown above for the claim 11, Breen further teaches each of the first local oscillator signal and the second local oscillator signal is a local oscillator signal in the form of an FMCW frequency ramp, the FMCW frequency ramps having different setpoint values in their slope (Paragraph [0018]: “The measured phase responses may be used to detect phase mismatches between radar transceiver ICs”; paragraph [0030]: “The chirp parameters are defined by the radar system architecture and may include, for example, a transmitter enable parameter for indicating which transmitters to enable, a chirp frequency start value, a chirp frequency slope, an analog-to-digital (ADC) sampling time, a ramp end time, a transmitter start time, etc.”; paragraph [0031]: “the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver I Cs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105”; paragraph [0034]: “The clock multiplier 240, synthesizer 230, timing generator 232, and clean up PLL 234 are an example of transmission generation circuitry. The transmission generation circuitry generates a radio frequency (RF) signal as input to the transmit channels and as input to the mixers in the receive channels via the clock multiplier”; paragraph [0037]: “the external loopback path of FIG. 3. Initially, the test path for measuring the signal phase is enabled 400 by the control module on each of the radar transceiver ICs 102, 104, 105. On the master transceiver IC 102, the test path includes the timing engine, the SYNTH, and the transmit channel coupled to the external loopback path 308. In embodiments in which the switch 310 is present, enabling the test path on the master radar transceiver IC 102 includes setting the switch to pass the signal from the transmit channel to the loopback path 308. On the slave transceiver ICs 104, 105, the test path includes the respective receive channel coupled to the loopback path 308”; paragraph [0038]: “Modulation is applied to the CW signal by a modulation component to generate a CW test signal such that the signal is separated from DC in each receive channel”; paragraph [0043]: “The phase mismatches of the other transmit channels on a slave radar transceiver IC and the transmit channel on the master transceiver IC may then be determined relative to the internal phase mismatches between the slave transmit channels”. The phase mismatch is in the case of different slope of two oscillators is the mixer output baseband signal reflecting the mismatch- Examiner’s note)
 Breen does not teach during the evaluation of the baseband signal, a determination of a point in time being carried out at which a frequency of the baseband signal has a zero crossing.
Riffiod teaches during the evaluation of the baseband signal, a determination of a point in time being carried out at which a frequency of the baseband signal has a zero crossing (Riffiod Fig. 1- Annex 1).

    PNG
    media_image1.png
    619
    875
    media_image1.png
    Greyscale

Annex 1 a point in time at which a frequency of the baseband signal has a zero crossing
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for monitoring an FMCW radar sensor of Breen the determination of a point in time being carried out at which a frequency of the baseband signal has a zero crossing as taught by Riffiod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for monitoring an FMCW radar sensor of Breen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination of a point in time being carried out at which a frequency of the baseband signal has a zero crossing as taught by Riffiod with the predictable result of improving the “inter-IC phase response measurement” as needed in Breen (paragraph [0049]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of Baker et al. (U.S. Patent 8248297B1) hereinafter “Baker”.
Regarding claim 17, Breen teaches claimed invention as shown above for the claim 11, Breen further teaches each of the first local oscillator signal and the second local oscillators is controlled by a respective first phase-locked loop, input signals of the respective first phase-locked loops being synchronized with one another (Paragraph [0031]: “The radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232. In some embodiments, the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)”; paragraph [0033]: “The clean-up PLL (phase locked loop) 234 operates to increase the frequency of the signal of an external low frequency reference clock (not shown) to the frequency of the SYNTH 230 and to filter the reference clock phase noise out of the clock signal”), and the evaluation of the baseband signal including: 
determining a noise level in a baseband range outside a peak of the baseband signal (paragraph [0029]: “For example, the processing unit 106 may use the SPI 226 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions such as phase noise monitoring, etc., to the radar SOC 200”). 
Breen does not teach comparing the determined noise level to an expected noise level.
Baker teaches comparing the determined noise level to an expected noise level (Baker column 7 lines 24-26: “method uses high speed digitizing of both the UUT and reference signals and performing digital post processing of the captured data to make the additive phase noise measurement”; column 8 lines 41-43: “The digital phase noise can then be plotted on a computer display and analyzed, e.g., by the computer system for pass/fail”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for monitoring an FMCW radar sensor of Breen comparing the determined noise level to an expected noise level as taught by Baker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for monitoring an FMCW radar sensor of Breen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing the determined noise level to an expected noise level as taught by Baker with the predictable result of improving the signal-to-noise ratio as needed in Breen (paragraph [0006]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Breen in view of Straub et al. (U.S. Patent 9075144B1), hereinafter “Straub”.
Regarding claim 18, Breen teaches claimed invention as shown above for the claim 11, Breen further teaches the first local oscillator signal is further processed by a first transceiver part of the FMCW radar sensor into a transmit signal, transmitted via at least one first antenna, and supplied to a second transceiver part of the FMCW radar sensor (Breen paragraph [0035]: “The loopback path 308 may be used when the radar transceiver ICs 102, 104, 105 are operated in test mode to provide a test signal generated on the master radar transceiver IC 102 to the coupled receive channels of the slave radar transceiver ICS 104, 105 via the coupled transmit channel”; paragraph [0048]: “In another example, embodiments have been described herein in which one radar transceiver IC provides the test signal to the other radar transceiver ICs”; paragraph [0054]: “the transmit channel used in the loopback path is either dedicated for use in test mode or there is a switch between the transmit channel and the antenna. One of ordinary skill in the art will understand embodiments in which the receive channels used are either dedicated for use in test mode or may have switches between the respective antennae and the receive channels”).
Breen does not teach signal is supplied using cross-talk on at least one second antenna.
Straub teaches signal is supplied using cross-talk on at least one second antenna (Straub fig. 8- Annex 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for monitoring an FMCW radar sensor of Breen the signal supplied using cross-talk on at least one second antenna as taught by Straub since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for monitoring an FMCW radar sensor of Breen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the signal supplied using cross-talk on at least one second antenna as taught by Straub with the predictable result of simplifying testing arrangement.

    PNG
    media_image2.png
    573
    653
    media_image2.png
    Greyscale

Annex 2 Using cross-talk signal for testing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schnabel et al. (WIPO PCT Application Publication WO2013/117276A1) teaches a radar sensor for motor vehicles;
Bogner et al. (German Application Publication DE102016110344A1) teaches an RF receiving circuit;
Trotta et al. (U.S. Patent Application Publication 2016/0204784A1) teaches a system and method for synchronizing multiple oscillators using reduced frequency signaling;
Charvat et al. (U.S. Paten 9768837B2) teaches a radio-frequency localization techniques and associated systems, devices, and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648